REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process to produce polymers of Formula I comprising (a) synthesizing monomer of Formula IV by quaternization of a tertiary amine of Formula II with p-vinyl benzyl chloride for formula III, (b) copolymerizing monomer of formula IV with N-substituted acrylamides.
Claims 2-4 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Koshti (US 2004/0101498), Steckler (US 4,009,201), Yamamoto (US 4,308,335), and Kourai (US 5,476,913).
Koshti teaches a process of forming polymers of claimed Formula I. However, the polymers of Koshti are formed by the polymerization of an N-substituted acrylamide with p-vinyl benzyl chloride followed by the quaternization of the vinyl benzyl chloride with a tertiary amine. The process of Koshti is patentably distinct because the polymer is treated after it is formed, while the instant claims do not quaternize a monomeric unit after polymerization.
Steckler forms a cationic monomer by quaternization of amine groups followed by polymerization to form polymers. The process of Steckler falls outside the scope of the instant claims because Steckler teaches acrylate monomers while the claims are based on a cationic styrenic monomer. Additionally, Steckler fails to use the tertiary amines of claimed Formula II.
Yamamoto teaches forming cationic monomers followed by polymerization where the monomers are formed by reacting a vinyl benzyl chloride with an amine. The process of 
Kourai teaches a process of forming a polymerizable monomer having two quaternized amine groups which can be derived from styrenic monomers. Kourai falls outside the scope of the instant claims because Kourai fails to teach the amines falling in the scope of the claimed Formula II, specifically having cyanodiphenyl acryloyl groups or methoxy cinnamoyl groups.

Because a process to produce polymers of Formula I comprising (a) synthesizing monomer of Formula IV by quaternization of a tertiary amine of Formula II with p-vinyl benzyl chloride for formula III, (b) copolymerizing monomer of formula IV with N-substituted acrylamides of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764